9 N.Y.3d 919 (2007)
SHEILA ZIPPER et al., Respondents,
v.
HAROLDON COURT CONDOMINIUM et al., Respondents, and
REBECCA ROSENBAUM, Also Known as REBECCA LUKOWSKY, Appellant.
Court of Appeals of the State of New York.
Submitted August 27, 2007.
Decided September 18, 2007.
On the Court's own motion, appeal, insofar as taken from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed, without costs, upon the ground that such order does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion for a stay dismissed as academic.